PER CURIAM.
In our view of this case, both causes of action alleged in the complaint _ involve an accounting between copartners. The causes of action were not, therefore, within the jurisdiction of the City Court, and the complaint as to each cause of action should have been dismissed without prejudice to the rights of the plaintiff to bring a new action in a court of competent jurisdiction. The learned court below properly dismissed the first cause of action, but erroneously directed judgment for the defendant upon the second cause of action.
The judgment is modified, by providing that the complaint be dismissed as to the first and second cause of action, and, as thus modified, affirmed, without costs of the appeal to either party.